179 F.2d 304
CROOKS,v.UNITED STATES.
No. 6009.
United States Court of Appeals Fourth Circuit.
Argued Jan. 4, 1950.Decided Jan. 10, 1950.

Henry H. Wilson, Jr., Monroe, N.C., for appellant.
Francis H. Fairley, Assistant United States Attorney, Charlotte, N.C., (Thomas A. Uzzell, Jr., United States Attorney, Asheville, N.C., on brief), for appellee.
Before PARKER, SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal in a criminal case wherein the defendant was charged with using the mails for a fraudulent purpose.  The points raised by the appeal relate to the sufficiency of the evidence and the action of the court in reading to the jury the applicable statute as contained in the Revised Criminal Code, 18 U.S.C.A. §§ 1341, 1342, whereas the offense was committed before the revision.  We think that there is nothing in either point.


2
The evidence showed that defendant published the following advertisement in a newspaper sent through the mails:


3
'Ladies: Earn up to $25.00 weekly addressing and mailing postcards at home.  Send $1.00 for Sample cards and instructions.


4
'Carolina Advertising Service, Monroe, North Carolina.'


5
When $1.00 was sent to defendant in answer to this advertisement, he replied by sending the applicant, not the offer of employment in which honest earnings could be made, but a plan by which the applicant was to enter into defendant's scheme to extract money from other persons by mailing out cards promising profitable employment and collecting money which was to be shared with defendant.  The jury were amply justified in finding that the scheme of defendant was fraudulent.  They could hardly have found anything else.


6
As to the mistake in reading the revised revision of the statute to the jury, no harm was done by this, and the elements of the crime with which defendant was charged were correctly explained by the judge in his charge, to which no exception was taken.  See Coppersmith v. United States, 4 Cir., 176 F.2d 353, 354.


7
Affirmed.